On rehearing.

Black, J.
By the opinion heretofore filed, the late administrator, James O. Carson, stands charged with the *594proceeds of the two and one-half acres of land, as he had -charged himself. The credits for amounts paid for the one-fourth interest therein, and in discharge of the mortgage thereon, are not disturbed. He is not deprived of any credit for moneys paid to the special legatees, so that a discussion of his right thereto is not required to a disposition of this case. These accounts are of long standing, and it wa.s deemed proper to interfere with them so far only as the demands of creditors of the estate required. There, was, it is true, other real estate belonging to the estate of John B. Carson. The record does not show when that property was sold by the devisees, but it seems to be conceded that it was sold after the administration had been closed in the probate court, and before the commencement of the suit to set aside that final settlement. However that may be, it is manifest we cannot undertake to adjust the rights, whatever they may be, between those purchasers and the surety on the bond of the late administrator in this suit, to which the purchasers are not parties. It is not intimated that they should or could have been made parties to this proceeding-.
As to creditors, James O. Carson had no right to make the payments to himself, or his sister. The same is true as to the four hundred dollars. We can come to no other conclusion than that heretofore expressed.
The opinion heretofore filed, with some immaterial erasures, will stand as the judgment of the court.
All concur.